Citation Nr: 1125161	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to increased disability ratings for service-connected disability of the right knee.

2.  Entitlement to increased disability ratings for service-connected disability of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel

	
INTRODUCTION

The Veteran had active duty service from May 1980 to March 1987.

With regard to the issue of entitlement to increased initial disability ratings for the right knee, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in January 2010, when it was remanded for additional development.  The March 2007 substantive appeal expressly limited the Veteran's appeal at that time to the right knee disability rating issue; the Veteran withdrew the other appeal pending at that time for an increased rating for residuals of a left upper chest shell fragment wound.

With regard to the issue of entitlement to increased disability ratings for the left knee, this matter comes to the Board on appeal from an April 2009 RO rating decision.  A notice of disagreement was received in June 2009 and a statement of the case was issued in July 2009.  During the Veteran's September 2009 Board hearing, his representative indicated that a substantive appeal would be filed on this issue.  The Veteran's testimony at the Board hearing in September 2009 addressed both of these issues discussed above.  As discussed in the Board's January 2010 Remand, the Board views the September 2009 Board hearing transcript itself as constituting a substantive appeal on this issue.

During the September 2009 hearing, the Veteran's representative raised a claim for entitlement to a temporary total disability rating for the duration of convalescence associated with a 2006 left knee surgery.  This matter is hereby referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by limitation of motion with objective findings of arthritis and slight recurrent subluxation shown since March 2010, but not by ankylosis, not by recurrent subluxation or lateral instability prior to March 2010, not by more than slight recurrent subluxation or lateral instability at any time, not by dislocated or symptomatic removed semiulnar cartilage, not by limitation of flexion to 45 degrees, not by limitation of extension to 10 degrees, not by impairment of the tibia or fibula, and not by genu recurvatum.

2.  The Veteran's service-connected left knee disability is manifested by limitation of motion with objective findings of arthritis (manifested by symptoms contemplated by the current rating for chondromalacia) and slight recurrent subluxation shown since March 2010, but not by ankylosis, not by recurrent subluxation or lateral instability prior to March 2010, not by more than slight recurrent subluxation or lateral instability at any time, not by dislocated or symptomatic removed semiulnar cartilage, not by limitation of flexion to 45 degrees, not by limitation of extension to 10 degrees, not by impairment of the tibia or fibula, and not by genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to increased disability ratings for the Veteran's service-connected right knee disability (including arthritis and subluxation) have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2010).

2.  The criteria for entitlement to increased disability ratings for the Veteran's service-connected left knee disability (including chondromalacia/arthritis and subluxation) have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5099-5020, 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in June 2006, May 2008, and November 2008.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the April 2011 supplemental statement of the case.  All VCAA notice in this case was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in May 2008 and November 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and these letters explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate his disabilities in this appeal.  All pertinent VA examination reports are of record, including those dated in March 2010, December 2008, June 2006, April 2004, and March 2003.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran is seeking increased ratings for his service-connected right and left knee disabilities.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's service-connected right knee degenerative joint disease has been rated 10 percent disabling under Diagnostic Code 5003 as degenerative arthritis.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's service-connected left knee chondromalacia has been rated 10 percent disabling under Diagnostic Code 5099-5020, as analogous to synovitis.  Under Diagnostic Code 5020, such disability is also rated on limitation of motion of affected parts as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5020.

During the course of this appeal, the Veteran has also been assigned new additional ratings for bilateral knee scars (20 percent disabling under Diagnostic Code 7804), left knee subluxation (10 percent disabling under Diagnostic Code 5257, effective March 2010), and right knee subluxation (10 percent disabling under Diagnostic Code 5257, effective March 2010).  The Board notes that the scar rating is clearly a separate matter from the issues currently on appeal; as made clear in the April 2011 supplemental statement of the case, the issues on appeal involve only claims of entitlement to higher disability ratings for degenerative joint disease and chondromalacia of the knees (and the Veteran has not filed a notice of disagreement concerning the scars rating).  The Board finds the recently assigned rating for scars on the knees is not currently before the Board on appeal.  However, the Board finds that the recently assigned ratings for subluxation of either knee are reasonably contemplated within the scope of the appeal for increased compensation for the service-connected structural disabilities of the knees, and the Board has appropriately considered potential application of Diagnostic Code 5257 throughout the appeal periods in this case.

Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.

Diagnostic Code 5256 provides ratings ranging from 30 percent to 60 percent for favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides that slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  A separate rating under Diagnostic Code 5010 for traumatic arthritis is permitted when a Veteran who is rated under Diagnostic Code 5257 for other knee impairment (due to instability or subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  VAOPGCPREC 23-97 (1997).

Under Diagnostic Code 5258, a dislocated semiulnar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semiulnar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula, and assigns a 40 percent evaluation for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Normal range of motion is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II.

The Veteran underwent a VA examination in March 2010.  The corresponding examination report shows that the claims file and service treatment records were available and were extensively reviewed.  The examiner noted the surgical history for both knees, and discussed all pertinent history in detail.  The examiner discussed contents of the claims file in substantial detail.  Most pertinently, at the time of the examination, the Veteran was interviewed and examined with regard to his current knee symptomatology as of that time.  The Veteran stated that his right knee seems to bother him a little more than his left knee, especially with increasing and additional flares.  The Veteran stated that he is never pain free, that his sleep is adversely affected by both of his knees, that both of his knees bother him on good days at 4/10 severity with flares to 7/10 and 8/10 severity.  On the day of the exam, the Veteran reported pain of 8/10 because he had not taken medications.  The Veteran described that the pain was slightly swollen pressure and that the right knee will get some sharp shooting pains.  The frequency of flares were 3 to 4 times per week lasting 30 to 60 minutes.  The pain was aggravated by stooping, driving, or staying in the same position, or walking on uneven ground.  The Veteran described that medications and ice help to relieve the pain.

The Veteran indicated that he is limited in that he cannot run, and he reported that he can walk about 1 mile before his knees start hurting.  The Veteran described that his knees will crack and pop and give way, but they will not lock.  The Veteran reported that his knees had given way to the point where he had fallen.  Such an event was the etiology of his anterior cruciate ligament destruction in 2006; while climbing out of a dumpster his left knee gave out, causing twisting.  The Veteran described that his knees will swell and become tender, but not red.  The Veteran's activities of daily living were described to be not adversely affected in that he can eat, bathe, groom, toilet, and dress without assistance.  When asked about use of assistive devices, the Veteran described that he uses wraps, knee pads, and braces.  The Veteran denied use of canes, crutches, or walkers.  The Veteran reported that in the past 12 months he had not sought emergency medical attention for his knee pain.

Physical inspection revealed that the right knee had 5 degrees of valgus angulation and the left knee had 1 degree of valgus angulation.  The Veteran had scars on both knees.  The right scar was nontender, it was euchromatic, it was adherent, and it was raised.  The Veteran stated that occasionally the scar becomes red and tender.  The left knee scar was tender, was red, was adherent, and was raised.  Palpation revealed tenderness to palpation of the medial joint line bilaterally.  The lateral line was tender on the right, not on the left.  The medial patella border was tender to palpation bilaterally.  Popliteal was tender to palpation on the left, but not on the right.  There was minimal fluid noted on the right side, with no fluid level in the left side.  Varus and valgus stresses at 0 and 30 degrees failed to reveal any ligament instability or laxity bilaterally.  Lachman's test and interior drawer were negative bilaterally.  McMurray's test was positive for pain bilaterally, but negative for clicks bilaterally.

Right knee strength on flexion was 5/5, and on extension was 4/5 secondary to pain in the medial joint line.  Left knee strength on flexion was 4/5 secondary to patellar tendon pain, and 5/5 extension.  The range of motion of the right knee was extension to 0 degrees, and repeated flexion actively to 95 degrees, 110 degrees, and 108 degrees, with the passive range of motion to 120 degrees flexion.  Left knee range of motion was extension  to 0 degrees, and repeated flexion actively to 110 degrees, 110 degrees, 105 degrees with pain noted at 90 degrees.  Passive range of motion for the left knee was to 125 degrees with pain noted.  Palpation of range of motion of both knees revealed mild patellar lateral subluxation, right greater than left, with crepitus noted bilaterally.  The examiner noted that the Veteran's right patella did appear more laterally displaced than the left.

The examiner discussed that the range of motion of both knees showed limitation mainly due to pain.  The examiner also stated that there was some weakness and fatigue with weight-bearing range of motion, and more repetitive range of motion during flareups or during repetitive movements, would be expected.  The examiner also stated that the Veteran appeared to have some recurrent subluxation of the patella bilaterally to a slight degree.  However, the examiner emphasized that there was no lateral instability bilaterally.  The examiner diagnosed the Veteran with chondromalacia bilaterally with degenerative joint disease right and left.  Follow-up x-rays of the right knee were interpreted to show minimal degenerative osteoarthropathy.

The Veteran also underwent a VA examination in December 2008.  This examination was focused upon the Veteran's left knee.  The December 2008 VA examination report focuses upon the severity of the Veteran's left knee disability as of that time, and shows that the Veteran reported chronic left knee pain of a constant nature with increases during weather changes or wet or coldness.  The Veteran was using no assistive devices, canes, crutches, or braces at that time.  The Veteran stated that his knee problem did not cause him to miss any time at work driving a truck, and he was able to perform all activities around the house without any problems.  The Veteran described that when he stands too long, lifts, carries, bends, twists, or attempts to run, he has immediate repetitive movement flares in which the knee can swell but usually does not.  The Veteran described that the problem usually resolved when he took Aleve and rested.  The Veteran described that his range of motion is always stiff and tight, but he denied any locking or mechanical sticking.

Objective assessment revealed that there was no gross swelling, deformity, or discoloration of the knee.  There was no intra-articular effusion and no swelling.  There was mild medial joint line pain, and the patellar structures were all massively tender.  There was pain in the superior and inferior borders.  There was pain with compression on the patella.  The range of motion was 0-120 degrees, with the last 20 degrees being extremely painful all in the infrapatellar region during three repetitions.  There was no lateral joint line pain or popliteal space pain.  Strength was 5/5.  There was no ligamentous instability as the ACL had a firm endpoint with anterior drawer and Lachman's.  At 0 and 30 degrees, varus and valgus stress testing had excellent endpoints.  There was a negative McMurray's click test.

The examiner diagnosed left knee chondromalacia with degenerative joint disease status post anterior cruciate ligament reconstruction confirmed by x-rays.  The examiner explained that the pain the Veteran had at that time was just from the chondromalacia and the breakdown of the peripatellar structures.  The examiner stated that he would expect a loss of between 15 and 20 degrees of overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares.

The Veteran also underwent a VA examination in June 2006 addressing the severity of his knee disabilities at that time.  The Veteran complained of bilateral knee pain with his right knee worse than his left knee.  The Veteran complained of swelling in both knees, but denied locking.  The Veteran complained of instability in his right knee, but not his left knee.  His knee symptoms were reportedly aggravated by walking greater than half a mile, kneeling, squatting, inclines, and climbing stairs and ladders.  The Veteran was using over-the-counter medication for his pain.  The Veteran described experiencing flares on a daily basis.

Physical examination revealed that the Veteran ambulated without a limp or antalgic gait, and used no devices.  Examination with goniometer showed 0 - 100 degrees of range of motion bilaterally with the complaint of stiffness and pain, right worse than left.  There was a 7 centimeter scar on the right knee in the medial joint line area from prior surgery which was nontender, well-healed, and nonindurated.  There was no effusion, no edema, no deformities noted of the knees.  There was negative Lachman's and negative anterior and posterior drawer bilaterally.  The Veteran had a positive McMurray's bilaterally; it was in the medial joint line on the left and on the lateral and medial joint line on the right.  The examiner noted an incidental finding of a 2 centimeter nodule on the interior right knee, just superior to the anterior tibial tubercle, which felt like a thickened bursa and was tender.  The examiner diagnosed bilateral synovitis of his knees and chondromalacia of the left knee.  The examiner opined that he would expect an additional loss of motion of the bilateral knees due to pain with repetitive use and flareups of 15 - 20 degrees.  The examiner expressed that he would expect no instability in the knees.  The examiner expected mild gait alteration and ambulation limitations due to pain.

The Veteran also underwent a VA examination in April 2004.  This examination focused primarily upon the severity of the Veteran's right knee disability at that time.  After discussing the history of the pertinent disability, the report notes that the Veteran complained of constant right knee pain of 4 on a scale of 10, with weakness, stiffness, swelling, local heat, redness, and instability.  The Veteran treated the pain with aspirin or Tylenol.  The right knee symptoms were made worse with walking more than 1 mile, sitting more than 30 minutes, or running more than a quarter mile.  The knee was made more comfortable with frequent mobilization and stretching, local application of ice and heat, oral administration of medications, and avoidance of overuse.  The Veteran walked unassisted and denied the use of crutches, braces, canes, or corrective shoes.  The Veteran denied episodes of dislocation.  The report indicates that the right knee disability had not had an adverse affect on the Veteran's performance of his occupation as a long-distance truck driver.  Although the Veteran had not missed any time on his job, he reported that the right knee disability had become quite bothersome and uncomfortable for him.  The Veteran also verbalized that the right knee disability had not adversely affected his daily activities.

Physical examination revealed an unimpaired gait, and essentially full and painless range of motion of both knees with extension equal bilaterally to 0 degrees and flexion from 0 to 110 degrees.  The anterior cruciate ligaments, medial collateral ligaments, and lateral collateral ligaments were intact.  He did have a positive patellar inhibition test on the right side.  He had a negative Lachman's and a negative McMurray's test bilaterally.  There was no evidence of redness, effusion, or local warmth.  There was tenderness to palpation at the infrapatellar bursa area.  With regard to DeLuca criteria, the examiner found that there were no objective findings of pain, weakness, excess fatigability, incoordination, lack of endurance, or loss of range of motion after repetitive use and movements.  However, there was tenderness to palpation at the right infrapatellar bursa noted.  The examiner diagnosed degenerative joint disease of the right knee, status post medial meniscectomy, past history of patellofemoral syndrome, past history of second-degree medial collateral ligament strain, past history of second degree chondromalacia, and a past history of 50 percent ACL tear.  Follow-up x-ray revealed, in pertinent part, mild degenerative joint disease medial and patellofemoral compartments bilateral knees.

The Veteran also underwent a VA examination in March 2003 with regard to his knees.  The report discusses the Veteran's history of knee disability, and notes that the Veteran stated that he missed 5 months of work as a truck driver in the past year because of some persistent left knee problems.  The Veteran stated that his right knee hurt as much as the left knee.  The Veteran stated that a few years prior he missed a couple of months because of his knees bothering him as well.  The Veteran stated that his knees swell a couple of times per week, involving both knees.  The Veteran denied using a knee brace, explaining that knee braces were not very practical for his occupation as a truck driver.  Physical examination revealed a negative drawer and negative Lachman on both knees.  There was a mild positive McMurray's on both knees.  Medial collateral ligaments were both tender on palpation and had a little bit of laxity.  The lateral collateral ligaments were intact on both knees.  There was no pain on palpation of the patellae.  There was no effusion for either knee.  The Veteran had extension to 0 degrees and flexion to 130 degrees in both knees, and the examiner expressly stated that the findings were unremarkable with regard to DeLuca criteria.

Application of the appropriate rating criteria does not provide a basis for assigning any higher or additional disability ratings in this case for either knee.

Neither the Veteran nor the evidence of record suggests that either knee is ankylosed (DC 5256).  

The Veteran is currently in receipt of a separate 10 percent rating for each knee for recurrent subluxation, effective from March 2010.  As discussed above, the March 2010 VA examination report showed evidence of "mild" or "slight" recurrent subluxation of the knees.  No earlier evidence of record shows disability manifesting in slight recurrent subluxation or lateral instability; thus there is no basis for assignment of a rating under Diagnostic Code 5257 earlier than the effective date for the ratings already assigned under Diagnostic Code 5257.  Furthermore, there is no evidence from any time that indicates moderate recurrent subluxation or lateral instability in either knee; thus, no higher rating is warranted for either knee under Diagnostic Code 5257.

The evidence consistently shows that the Veteran's knee disabilities have not manifested in frequent episodes of locking pain and effusion into the joint from dislocated semiulnar cartilage (DC 5258).  The evidence also shows no symptomatic removal of semiulnar cartilage (DC 5259).  The evidence also consistently shows flexion in both knees well beyond 45 degrees, even accounting for functional limitation due to pain or fatigability after repetitions (DC 5260).  The evidence consistently shows that extension is normal in both knees and not limited to the 10 degree position or beyond, even accounting for functional limitation due to pain or fatigability after repetitions (DC 5261).  There is otherwise no suggestion of impairment of the tibia and fibula (DC 5262) or involvement of genu recurvatum (DC 5263) involved with either knee disability.  

The Board notes that the Veteran is already in receipt of separate disability ratings under Diagnostic Codes 5003 and 5257 for the right knee.  A disability rating has also been assigned under Diagnostic Code 5257 for the left knee; the Board has considered whether a separate rating for arthritis under Diagnostic Code 5003 is warranted for the left knee.  However, the Board notes that the Veteran is already assigned a 10 percent disability rating for service-connected left knee chondromalacia under Diagnostic Code 5099-5020, as analogous to synovitis.  Under Diagnostic Code 5020, as discussed above, such disability is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5020.  Thus, the rating under Diagnostic Code 5020 already contemplates the symptoms of disability as would be contemplated by a rating assigned for arthritis of the left knee.  Therefore, no additional separate rating for arthritis of the left knee can be assigned as this would violate the rule against pyramiding which precludes the evaluation of the same disability under various diagnoses.  38 C.F.R. § 4.14.

Significantly, the probative evidence in this case does not show that the severity of the knee disabilities on appeal more nearly approximate any criteria for higher or additional disability ratings in this case.  38 C.F.R. § 4.7.

In conclusion, a preponderance of the evidence is against assignment of any higher or additional disability ratings for the Veteran's service-connected knee disabilities on appeal in this case.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records (such as private treatment records including diagnostic photography of the Veteran's left knee).  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disabilities on appeal; the Veteran's discussions with VA examiners documented in the evidence discussed above, which include discussion of the impact of his disabilities upon his employment activities, do not reflect that the Veteran believes that the disabilities on appeal have rendered him unemployable.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service connected disabilities currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disabilities on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


